Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 1 of 8




                           EXHIBIT 8
   Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 2 of 8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                              Nokia 3310 3G

                              Style it up in 3G




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
             h      ’          di      h l          i i        d h       ld
   Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 3 of 8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                                                 For the originals
                                                     Talk and text. Tweet and
                                                     Facebook if you must!
                                                     Customisable retro UI.
                                                     One word. Snake.


                                                 $   59.99
                                                 Local prices may vary e.g. depending on time-
                                                 limited offers or reseller pricing. Quantities
                                                 available may vary.



                                                     Buy now




                                                                                                  3G connectivity

                                                                              Connect how you want
                                                                With 3G connectivity, you’ll stay connected to the things that matter
                                                                  to you, whether it’s the news, your favourite blog, even Facebook
                                                                                                   and Twitter.




                                                                                                  The interface

                                                                                 Make yourself at home
                                                                With new customisation options for rearranging icons and choosing
                                                                colour themes, even your offline mobile experience will be your very
                                                                   own. Get a feel for the themes right here by choosing a colour.




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
             h      ’          di      h l           i i         d h        ld
   Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 4 of 8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                                                                                                   The games

                                                                                       Snake around
                                                            Play the legendary Snake. It’s back with a little update that makes it even
                                                             more fun to play on the colour screen. Do you still remember your high
                                                                                       score? Think you can beat it?




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                    use cookies to improve and personalize your experience and to displayThe design
                                                                                         advertisements. By using this site, you consent to the                                 Agree



                                                                              A classic, reimagined
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                   i i
   Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 5 of 8
         See how we’re responding to help communities around the world.
                                                           Whatever         you do, do it in style. Nokia 3310 3G comes in four fresh
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now
                                                                colours, all with a sleek, silver-coloured keymat. Its solid body with a
                                                                          tactile matte finish ensures quality at your touch.




                                                                                One for every style
                                                                   Available in four vibrant shades, there’s a Nokia 3310 3G to suit
                                                                          everyone: Azure, Yellow, Warm Red, and Charcoal.




                                                                                                   The details

                                                                                       Nokia 3310 3G
                                          Outside                                                                                         Inside

                                             Beautiful push buttons                                                                          3G connectivity for calling
                                             and iconic, shaped design                                                                       and texting
                                             2 MP camera with LED                                                                            All-new customisable retro
                                             flash for simple snaps                                                                          UI
                                             Headphone jack for your                                                                         Bluetooth® 2.1 for pairing
                                             tunes                                                                                           with speakers and other
                                             2.4” curved window with                                                                         phones
                                             polarized layer for better                                                                      FM radio and MP3 player
                                             readability in sunlight                                                                         for music
                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets.1 We
                                          Available as both single                                                              128 MB storage plus a                           Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                                          SIM and dual SIM variants
                    use of cookies. Learn more                                                                                  MicroSD card slot with
                                                                                                                                            support for up to 32 GB
        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                    i i
   Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 6 of 8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now




                                                                                         Colors:



                                          Full specifications

                                          In the box

                                          Nokia 3310 3G device

                                          Quick start

                                          Battery: BL-4UL (1200 mAh)2

                                          Micro-USB charger

                                          WH-108 headset


                                          Display

                                          Size and type 2.4" QVGA


                                          Performance

                                          Software platform Feature OS




                                          Battery

                                          Battery type Removable BL-4UL battery (1200mAh)2

                                          Max. talk time Up to 6.5 hours

                                          Max. standby time (Single-SIM) Up to 27 days

                                          Max. standby time (Dual-SIM) Up to 24 days

                                          Max. MP3 playback time Up to 40 hours

                                          Max. FM radio playback time Up to 35 hours



                                          Design

                                          Colours Azure, Yellow, Warm Red, and Charcoal

                                          Size 117 x 52.4 x 13.35mm

                                          Weight (Single-SIM) 84.9g

                                          Weight (Dual-SIM) 88.2g


                                          Storage

                                          Internal memory 128 MB1
                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve  and personalize
                                        MicroSD              yourfor
                                                card slot Support experience   and
                                                                     up to 32 GB   to display
                                                                                 (memory  cardadvertisements.
                                                                                              sold separately) By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some
                                         Camera
                                                                                                   of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                   i i
   Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 7 of 8
         See how we’re responding to help communities around the world.
                                        Primary camera 2MP
Nokia 3310 3G         Design         Tech specs                                                                                                                                         Buy now
                                          Flash LED flash


                                          Network and connectivity

                                          Network speed 3G

                                          Network bands GSM: 900, 1800; WCDMA (FDD I, VIII)

                                          Cable type Micro-USB

                                          Other Bluetooth 2.1


                                          Audio

                                          Connector 3.5 mm AV connector

                                          Apps FM radio, MP3 player


                                          Environmental profile




                                                                                                       Close specs




                                                                              Get your Nokia 3310 3G



                                                                      Azure             Yellow (Matte)    Warm Red (Matte)      Charcoal (Matte)


                                                                           From   $59.99                       Or buy from a retailer:

                                                   Availability of color options may vary.
                                                                                                                           Choose retailer
                                                   These are average estimated retail prices and
                                                   they may vary e.g. depending on time-limited
                                                   offers, reseller pricing, memory, color and other
                                                   variables. As an Amazon Associate, we earn from
                                                   qualifying purchases.




                                                                                                 Find your perfect phone

                                                                                  Still want to browse?




                    Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                Agree
                    use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                    use of cookies. Learn more

        Whilst our community isPhones
                                 always open, the impact of coronavirus (COVID-19) means that some of our
                                                                                                 Explore   responseAndroid
                                                                                                         Android    times phones
                                                                                                                           and language  support
                                                                                                                                    Classic phones hasFor
                                                                                                                                                       been   affected. Community
                                                                                                                                                          enterprises   Please do bear with us, and stay safe.
                                                                                                                                                                                    Support                      
                                i                   i i
   Case 1:20-cv-22051-JEM Document 1-11 Entered on FLSD Docket 05/15/2020 Page 8 of 8
         See how we’re responding to help communities around the world.
Nokia 3310 3G         Design         Tech specs                                                                     Nokia 6                                                                                         Buy now

                                                                                                      An outstanding phone with latest Android™ and
                                                                                                                immersive entertainment.




                                                                                                                    See all phones




                   1Pre-installed    system software and apps use a significant part of memory space.
                   2Battery    has limited recharge cycles and battery capacity reduces over time. Eventually the battery may need to be replaced.

                   HMD Global Oy is the exclusive licensee of the Nokia brand for phones & tablets. Nokia is a registered trademark of Nokia Corporation. Android, Google, and other marks are trademarks of Google
                   Inc. Qualcomm is a trademark of Qualcomm Incorporated. Variations on offering may apply, check local availability. All specifications, features and other product information provided are subject
                   to change without notice. All images used are for illustrative purposes only.

                   All unlocked phones work on carriers that use GSM networks. Popular U.S. carriers that use GSM networks include AT&T, T-Mobile, Cricket, MetroPCS, Simple Mobile and Tracfone. Most foreign
                   carriers also use GSM networks. You will need to use a SIM card from a GSM provider to get service for your unlocked phone. Please consult with your carrier for questions about compatibility with
                   your device.




                   Discover Nokia phones                                    Support
                                                                                                                            Who we are                                      networks.nokia.com
                   Android phones                                           Home                                            What we do                                      withings.com
                   Classic phones                                           User guides                                     Sustainability                                  ozo.nokia.com
                   Accessories                                              FAQs                                            Investors                                       bell-labs.com
                   For enterprises                                          Contact support                                 News and events                                 inventwithnokia.nokia.com
                                                                            Service and repairs                             Careers                                         nuagenetworks.net
                   Latest products                                          Warranty and insurance                          Contact Us                                      withings.com/health-institute
                   Nokia 2.3
                   Nokia 6.2                                                Community
                   Nokia 7.2                                                Community forum
                                                                            Beta labs
                                                                            Developer portal




                   © 2020 HMD Global. All rights reserved.
                                                                                                                             Cookies         Privacy   Site Terms   Press
                   Nokia is a registered trademark of Nokia Corporation.
                   HMD Global Oy is the exclusive licensee of the Nokia brand for phones & tablets.




                   Nokia.com/phones website is operated by HMD Global Oy, the exclusive licensee of the Nokia brand for phones and tablets. We
                                                                                                                                                                                                            Agree
                   use cookies to improve and personalize your experience and to display advertisements. By using this site, you consent to the
                   use of cookies. Learn more
